Citation Nr: 1741022	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for hemorrhoids. 

2. Entitlement to service connection for diverticulosis. 

3. Entitlement to service connection for gout. 

4. Entitlement to service connection for a lung disability, to include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to June 1964 and from October 1964 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at a hearing conducted by the undersigned Veterans Law Judge in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence of record indicates the Veteran's hemorrhoids symptomatology includes persistent bleeding, fecal leakage, loss of bowel control, anal itching, burning, diarrhea, difficulty passing stool, pain, and tenesmus.

2. The Veteran's currently diagnosed diverticulosis is not attributable to the Veteran's service.

3. The Veteran's currently diagnosed gout is not attributable to the Veteran's service.

4. The Veteran's currently diagnosed left lung mass first manifested in service.

5. The Veteran's currently diagnosed chronic obstructive pulmonary disease and chronic obstructive bronchitis is not attributable to the Veteran's service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 30 percent, but no greater, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.6, 4.7, 4.114, Diagnostic Code 7332 (2016).

2. The criteria for service connection for diverticulosis have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for service connection for gout have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a left lung mass have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. The criteria for service connection for a lung disability, besides a left lung mass, have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

A. Veteran's Contentions

The Veteran seeks a compensable rating for hemorrhoids.  He maintains that his hemorrhoids have increased in severity over time and now warrant a compensable rating.  He also seeks service connection for diverticulosis, gout, and a lung disability, suggesting all are directly related to service.  Specifically, he asserts that his lung disability is related to in-service asbestos exposure.  

B. Increased Rating

1. Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

2. Rating During the Appeals Period

The Veteran's hemorrhoids have been assigned a noncompensable rating since the effective date of service connection.  As such, the Veteran's hemorrhoids are currently evaluated as noncompensable for the entire appeals period.  This rating is assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.

3. Summary of Facts

A December 2008 treatment note indicates that the Veteran complained of bowel incontinence after hemorrhoid surgery and was referred for rectal bleeding.

A December 2008 letter from a Mr. J.P.B. and Mrs. M.J.B. suggests the Veteran experiences "[e]xtreme distress, pain, anxiety, deep depression, panic disorder, and severe insomnia due to his medical conditions listed above."  On the letter, one of the eight medical conditions listed above is hemorrhoidectomies.  The Board notes that the signature line indicates that M.J.B. is a nurse and presumably participated in the writing of the letter thought she did not sign it.

A November 2009 letter from a Dr. Carbonell relates that the Veteran has had two hemorrhoid surgeries following which he was advised to have no more surgeries due to rectal sphincter damage.  The rectal sphincter damage was noted to cause bowel incontinence resulting in the Veteran having to take unexpected showers as well as avoid social gatherings to avoid embarrassment.  Dr. Carbonell also offers the opinion that using the American Medical Association (AMA) Guidelines and considering all the Veteran's conditions his total impairment is 73 percent Whole Person Impairment.  

The Veteran was provided a VA examination in March 2009.  The examiner indicates the Veteran experienced severe fecal leakage, occasional involuntary bowel movement, and frequent rectal bleeding.  Additionally, anal itching, burning, diarrhea, difficulty passing stool, pain, and tenesmus were reported.  The hemorrhoids were described as occurring four or more times a year without thrombosis.  The Veteran was noted to take suppositories as necessary for burning.  It was indicated the suppositories were moderately effective.  At the time of the examination the Veteran reported going to the ER two years prior for rectal bleeding.  This examination does note scarring at the anal opening that results in no functional limitation.  The examiner also reported that the hemorrhoids impact the Veteran's activities of daily living anywhere from mild to severe.  

In November 2011, the Veteran submitted a statement indicating that his hemorrhoids had worsened to the point that he needed to wear a pad.

The Veteran was also provided a VA examination in July 2012.  At this time, the Veteran reported having had three hemorrhoid related surgeries and being told to avoid any further surgery due to rectal sphincter damage.  The examiner indicated the Veteran was not talking medication for hemorrhoids.  Physical examination was normal with no external hemorrhoids, anal fissures, or other abnormalities.  The examiner specifically indicated that there was no scarring associated with the hemorrhoids or related surgeries.  The examiner additionally addressed a March 2012 colonoscopy in which three polyps were resected and retrieved with no report of internal or external hemorrhoids.  The hemorrhoids were noted to have no impact on the Veteran ability to work.  

In April 2015, the Veteran and his spouse testified to the Veteran having continued problems with his hemorrhoids, including bleeding following eating or lifting heavy objects.  Additionally, it was noted that the Veteran can no longer hold his bowels and wears pads, which need changing two to three times a day.  Fecal leakage was described as constant.  The Veteran also takes suppositories, one in the morning and one at night, to assist with hemorrhoid related problems.  See Board Hearing Tr. at 5-8.

The Veteran was provided another VA examination in October 2016.  Physical examination revealed no external hemorrhoids and normal rectal tone.  Based on the Veteran's history the examiner recorded that the Veteran experiences hemorrhoids of mild to moderate severity; persistent bleeding; slight impairment of sphincter control, without leakage; burning; and itching.  The examiner also noted that the Veteran takes suppositories for treatment of his hemorrhoids.  The examiner specifically indicated that there was no scarring associated with the hemorrhoids or related surgeries.  In regard to employment it was noted that flare-ups could impact employment.

4. Application of Law to the Facts

i. Schedular rating

Under Diagnostic Code 7336, hemorrhoids are assigned a zero percent rating where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the maximum schedular rating, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Taking consideration of the medical evidence and the lay descriptions of the Veteran's symptomatology, the Board finds the Veteran is not entitled to a compensable rating under Diagnostic Code 7336.  In regard to a 10 percent rating, the evidence shows that the Veteran experiences frequent recurrences of hemorrhoids, however, the evidence is against a finding that they are large or thrombotic, irreducible, or with excessively redundant tissue.  As such, a 10 percent rating is not warranted pursuant to Diagnostic Code 7336.

In regard to a 20 percent rating, while the Veteran's hemorrhoid related rectal bleeding could be described as persistent the evidence of record does not indicate this results in anemia or that the Veteran experiences fissures.  As such, a 20 percent rating is not warranted pursuant to Diagnostic Code 7336.

The Veteran does experience anal itching, burning, diarrhea, difficulty passing stool, pain, and tenesmus as a result of his hemorrhoids, however, the Board considers this symptomatology to be covered by the "mild or moderate" language of Diagnostic Code 7336.

Still, the balance of the evidence weights in favor of finding that the Veteran experiences fecal leakage and, at times, an inability to hold his bowels.  He has had multiple hemorrhoid surgeries that resulted in rectal sphincter damage.  Doctors have indicated that this damage causes the Veteran's fecal leakage and inability to hold his bowels.  Such symptomatology is not contemplated under Diagnostic Code 7336.  Therefore, the Board will turn to 38 C.F.R. § 4.114, Diagnostic Code 7332.

Pursuant to Diagnostic Code 7332, referable to impairment of sphincter control, a 10 percent rating is warranted for constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating is warranted where there is extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted where there is complete loss of sphincter control.   
Neither the medical examiners nor the Veteran quantify the number of bowel movements the Veteran cannot control during a particular time period, such as a day or week.  However, the Board notes the difference between what constitutes "occasional" and "fairly frequent" is largely subjective.  As a result, the Board is of the opinion that having the evidence presented in a more quantifiable manner would do little increase the probative value of evidence.  

While the record does not include evidence of the exact quantity of involuntary bowel movements, the March 2009 examiner reported occasional involuntary bowel movement and the October 2016 examiner reported slight impairment of sphincter control.  These statements by the medical examiners persuade the Board that the frequency of the Veteran's involuntary bowel movements more nearly approximates occasional.  

The Board recognizes that the Veteran testified, in April 2015, to no longer being able to hold his bowels and having to wears pads, which need changing two to three times a day.  Given the extent to which the Veteran experiences fecal leakage it is unclear if this statement was meant to indicate total loss of bowel control.  However, in light of the frequency of the involuntary bowel movements described by the medical examiners the Board infers this statement was meant to indicate no more than the Veteran can no longer hold his bowels to an extent that would be considered normal.

Therefore, the Veteran's hemorrhoids warrant a rating of 30 percent, but no greater, because of occasional involuntary bowel movements, necessitating wearing of a pad.  

A rating in excess of 30 percent is not warranted.  As the Board has found the extent of the Veteran's involuntary bowel movements more nearly approximates occasional, they cannot be said to more nearly approximate fairly frequent or complete loss of sphincter control.   

The Board recognizes that in Copeland v. McDonald, 27 Vet. App. 333, 338   (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy, however, in this case the Veteran's hemorrhoids required surgery that resulted in residuals, fecal leakage and involuntary bowel movements, which were not contemplated by the hemorrhoid diagnostic code.  

The Board also would like to take the time to address the December 2008 letter discussing psychological impairment resulting from the Veteran's conditions, including his hemorrhoidectomies.  The Board notes that the fact that Mrs. M.J.B. is a nurse would give this letter more weight than a normal lay statement to the extent it describes symptomatology not observable by a lay person or makes conclusions beyond the knowledge of a lay person.  

Foremost, the Board is concerned with the extent to which Mrs. M.J.B. participated in the drafting of this letter as she did not sign it.  However, even affording the Veteran the benefit of the doubt that she did so does not result in the Board finding that the psychological impairments described are attributable to the Veteran's hemorrhoidectomies.  Reviewing the record, the Board does not find other medical evidence suggesting the Veteran's hemorrhoids and related symptomatology are causing or contributing to anxiety, deep depression, panic disorder, and insomnia.  The Board would expect that if such was the case that other medical professionals would mention such a relationship.  As such, the Board finds the evidence is against a finding that the Veteran's hemorrhoids cause psychological symptomatology of this nature.

The Board does not deny that the Veteran's hemorrhoids cause distress and pain as described in the letter.  However, the Board considers this symptomatology to be covered by the terms 'mild or moderate' under Diagnostic Code 7336.

Additionally, the Board recognizes that in his November 2009 letter Dr. Carbonell states that using the AMA Guidelines and considering all the Veteran's conditions his total impairment is 73 percent Whole Person Impairment.  The Board is in no way bound by a doctor's determination of the percent of impairment under the AMA Guidelines.  Nevertheless, such a determination could be probative of the severity of the symptomatology resulting from a veteran's disability.  However, in this case, Dr. Carbonell has in no way articulated to what extent the 73 percent rating represents impairment resulting from the Veteran hemorrhoids.  Furthermore, Dr. Carbonell provided no rational for why the Veteran's conditions resulted in this level of impairment.  Given these deficiencies, Dr. Carbonell determination of 73 percent impairment has little probative value to the Board's determination of the appropriate rating. 

The Board also recognizes that there is conflicting evidence as to scarring related to the hemorrhoids or associated surgery.  The March 2009 examiner does note scarring at the anal opening that results in no functional limitation.  However, a review of the rest of the record reveals no indication that the Veteran's hemorrhoids or hemorrhoid surgeries resulted in scarring.  In fact, the July 2012 and October 2016 examiners specifically indicate there was no scarring present.   As such, the Board finds the weight of the evidence is against a finding that Veteran's hemorrhoids and related surgeries have resulted in scars.  In light of this, it is unnecessary for the Board to determine whether a separate rating is necessary for scars.



ii. Extraschedular and TDIU

Neither the Veteran nor his representative has raised any issue as to extraschedular.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

While the schedular ratings for hemorrhoids did not contemplate all of the Veteran's symptomatology, the Board has assigned a rating pursuant to Diagnostic Code 7332, pertaining to rectum and anus, impairment of sphincter control, which did.  In light of this, the Board finds that extraschedular has not been reasonably raised by the record.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show that the Veteran's hemorrhoids would interfere with employment to such an extent that a remand or referral of a claim for TDIU is appropriate.  The March 2009 examiner reports that the Veteran's hemorrhoids impact the Veteran's daily activities anywhere from mild to severe, suggesting there would be some impact on employment.  The October 2016 examiner noted that hemorrhoid flare-ups could impact employment.  Nevertheless, the record suggests that the usage of pads and suppositories adequately addresses the Veteran's symptomatology to the extent necessary to allow him to perform some work associated with his experience and education.  See Rice.

C. Service Connection

The Veteran served on active duty from September 1958 to June 1964 and from October 1964 to October 1981.

1. Applicable Law

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection requires evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board notes, through no fault of the Veteran, it appears that the complete service treatment records are unavailable.  With this in mind, the Board notes it is aware that when service treatment records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991). 

2. Diverticulosis

i. Summary of Facts

A review of the available service treatment records reveals a history of gastrointestinal problems.  He was seen in late July to early August 1966 for rectal bleeding and prolapse of tissue, however, a sigmoidoscopy was performed with the resulting findings being negative except for internal hemorrhoids.  In October 1970, the Veteran presented with hematochezia, diarrhea, and rectal pain.  Hematochezia is the presence of blood in the feces.  Dorland's Illustrated Medical Dictionary at 831 (32nd ed. 2012).  The impression was rectal bleeding secondary to fissures and chronic low grade diarrhea.  Regional enteritis and colitis were ruled out.  The Veteran was seen again in February 1972 for abdominal cramps and diarrhea. 

Post-service, September 1988 treatment records from Saint Vincent's Medical Center detail a hemorrhoidectomy and note that a Dr. Ayad preformed a colonoscopy that "did not show any lesions in the entire colon."  Dr. Ayad's March 1988 report on the colonoscopy states there is "[n]o evidence of polyps, hemangiomas or ulcer seen in the entire colon with normal vascular and mucosal pattern.  The anal canal was examined carefully with retroflexion of the scope and small to moderate size internal hemorrhoids seen but no fissure and no active bleeding."

A September 2008 letter, from Dr. Antonio-Miranda, indicates that the Veteran has a "history of diverticulosis with gastrointestinal bleeds in the past."

A December 2008 letter from a Mr. J.P.B. and Mrs. M.J.B. suggests the Veteran's "[s]tomach, diverticulitis diagnosis" is related to service.  However, the letter goes on to discuss symptomatology and does not provide a supporting rational for this conclusion.  Mrs. M.J.B. is identified as a nurse.  She did not sign the letter.  

Treatment records, covering 2006 to 2012, from Pulmonary and Critical Care Associates often indicate a history of diverticulosis under impressions.  A January 2007 note specifically mentions that diverticulosis was shown on a recent endoscopy.

In a March 2010 VA Form 9, the Veteran asserts that he experienced diverticulosis in-service and that his current diverticulosis is related to service.  

During a March 2012 colonoscopy a "few small-mouthed diverticula were found in the sigmoid colon."  

In April 2015, the Veteran and his spouse testified to the Board that he was diagnosed with diverticulosis while on active duty and his current physician has related his diverticulosis to his active duty service.  The Veteran also attributes the polyps that were found in March 2012 to diverticulosis.  See Board Hearing Tr. at 11-12.  

In October 2016, the Veteran was provided a VA examination for intestinal conditions.  The examiner noted that a March 2012 colonoscopy found diverticula; however, he concluded that there was no evidence of an attack of diverticulosis.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's "[d]iverticulosis is not due to active military service.  It did not have its causal origins in service and is not otherwise related to the Veteran's active duty service."  In support of this, the examiner notes the absences of objective evidence of diverticulosis until 31 years after active service.  She also notes that the Veteran only indicated to her that he had diverticulosis for a long time.    
           
ii. Application of Law to the Facts

The evidence of record weighs against a finding that the Veteran's diverticulosis is related to his active duty service.  The Veteran did experienced gastrointestinal problems during service; however, none of the available service-treatment records clearly indicate the Veteran had developed diverticula or diverticulosis.  

In 1988, the Veteran received a colonoscopy "[n]o evidence of polyps, hemangiomas or ulcer seen in the entire colon with normal vascular and mucosal pattern."  The Board would expect that if diverticula or diverticulosis had developed by this time it would have been noted by the doctor on the colonoscopy report.   

Following a review of the record and a physical examination of the Veteran, the October 2016 examiner determined that "[d]iverticulosis is not due to active military service.  It did not have its causal origins in service and is not otherwise related to the Veteran's active duty service."  The examiner based this on the fact that there was not objective evidence of diverticulosis in the record until 2012.  

To the extent that the Veteran and his spouse have asserted their personal belief that his diverticulosis developed in service, this provides no basis for allowing the claim.  Although some medical principles are within the knowledge of lay persons, the Board finds that diagnosing a condition such as diverticulosis or determining its etiology is a matter beyond the competence of lay persons, including this adjudicator.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Hence, the Veteran and his spouse's lay belief have no probative value on the facts of this case.

Moreover, the Board notes that the Veteran and his spouse's statements that diverticulosis was diagnosed in-service stand counter to the evidence of record.  As noted, the Veteran received a colonoscopy in 1988 that did not detect diverticula or diverticulosis.   

Furthermore, to the extent Mr. J.P.B. has expressed his opinion that diverticulitis is related to service, he is a lay person and, as discussed, such a determination is beyond the competence of lay persons.  Id.

Still, Mrs. M.J.B. has expressed the same opinion and she is identified as a nurse in the December 2008 letter, therefore, her opinion is more than just that of a lay person.  It does not appear Mrs. M.J.B. signed the letter; however, the Board will afford the Veteran the benefit of the doubt that the letter represents her opinion on the etiology of the Veteran's condition.  Nevertheless, her opinion provides no basis for her determination that diverticulitis is related to service.  

As such, the Board finds the opinion of the October 2016 VA examiner should be afforded more weight than the opinion of Mrs. M.J.B.  This along with the other evidence of record, such as the absence of diverticulosis in 1988, approximately seven years post-service, lead the Board to conclude that the weight of the evidence is against finding the Veteran's diverticulosis is related to service.     
    
3. Gout

i. Summary of Facts

A review of the Veteran's available service medical records reveals no indication the Veteran was treated for gout during service.  

Post-service, a VA medical examination for disability evaluation was completed in 1983, approximately two years after active service.  The examination report makes no mention of gout and indicates a "[n]ormal examination of the musculo-skeletal system."

A series of handwritten treatment notes, which have no information on who they were written by, include a January 2004 note indicating an assessment of gout.

A September 2006 treatment note from Dr. Carbonell states that "[n]o significant leg edema except for the fact he has gout in his foot."

Treatment notes covering the period 2008 to 2011 from Rheumatology at Baptist Primary Care, Dr. Annabelle Lee, indicate the Veteran was seen regularly for gout.  A December 2008 note indicates the Veteran report a history of gout that goes back 10 years.

A December 2008 letter from a Mr. J.P.B. and Mrs. M.J.B. suggests the Veteran's gout is related to service.  However, the letter goes on to discuss symptomatology and does not provide a supporting rational for this conclusion.  Mrs. M.J.B. is identified as a nurse.  She did not sign the letter.  

A November 2009 report from Dr. Carbonell indicates the Veteran was just seen for a swollen right ankle, however, this appears to be unrelated to gout as later in the report it is noted "[t]here are other health issues, such as gout, that are not included in this report."

In his March 2010 VA Form 9, the Veteran states that multiple disorders, including gout, are related to his active duty service.

A March 2010 letter from Dr. Anabelle Lee says she is following the Veteran for gouty arthropathy.  A May 2011 letter from the same doctor indicates that she saw the Veteran in her office and is treating him for gout and osteoarthritis.

In April 2015, the Veteran and his spouse testified to the Board that he experienced gout beginning in service and continuously experienced symptoms of gout post-service.  See Board Hearing Tr. at 26-29.    

The Veteran was provided a VA examination in October 2016.  Following a review of the Veteran's claims folder and an in-person examination, the examiner opined that the Veteran's "Gout is not due to active military service.  It did not have its causal origins in service and is not otherwise related to the Veteran's active duty service."  In support of this the examiner noted there is no objective evidence of gout in the record until 2004, approximately 23 years post active duty.  Moreover, she observed that at the time of examination the Veteran only asserted that he had gout for a long time.  See Board Hearing Tr. at 26-29.  

ii. Application of Law to the Facts

The evidence of record weighs against a finding that the Veteran's diverticulosis is related to his active duty service.  The October 2016 VA examiner determined gout is not due to active miliary service noting that the record contains no diagnosis of gout until 2004.  Furthermore, the examiner was persuaded by the Veteran's inability at the time of examination to indicate an approximate time he experienced gout symptoms beyond a long time.

To the extent that the Veteran and his spouse have asserted their personal belief that his gout developed in service, this provides no basis for allowing the claim.  Although some medical principles are within the knowledge of lay persons, the Board finds that diagnosing a condition such as gout or determining its etiology is a matter beyond the competence of lay persons, including this adjudicator.  See Jandreau at 1377; Kahana at 438.  Hence, the Veteran and his spouse's lay belief have no probative value on the facts of this case.

Furthermore, to the extent Mr. J.P.B. has expressed his opinion that diverticulitis is related to service, he is a lay person and, as discussed, such a determination is beyond the competence of lay persons.  Id.

Still, Mrs. M.J.B. has expressed the same opinion and she is identified as a nurse in the December 2008 letter, therefore, her opinion is more than just that of a lay person.  It does not appear Mrs. M.J.B. signed the letter; however, the Board will afford the Veteran the benefit of the doubt that the letter represents her opinion on the etiology of the Veteran's condition.  Nevertheless, her opinion provides no basis for her determination that diverticulitis is related to service.  
 
As such, the Board finds the opinion of the October 2016 VA examiner should be afforded more weight than the opinion of Mrs. M.J.B and, therefore, the weight of the evidence is against a finding that service-connection is warranted for gout on a direct basis.  

The Board also has considered whether service connection is warranted on a presumptive basis.  Arthritis is a chronic disease that may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period, in this case one year, following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Gout, in at least certain manifestations, is a form of arthritis as Dorland's defines it as: 

a group of disorders of purine metabolism, manifested by various combinations of (1) hyperuricemia and uric acid calculi; (2) recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; and (3) tophaceous deposits of these crystals in and around the joints of the extremities, sometimes causing crippling destruction of the joints.

Dorland's Illustrated Medical Dictionary at 799 (32nd ed. 2012).  As such, the Board will treat it as arthritis for the purposes of 38 C.F.R. § 3.309.

Here, despite the Veteran and his spouse's suggestion that gout had manifested in-service, a medical examination for disability performed approximately two years after service, in 1983, revealed no gout or other disorder of the musculo-skeletal system.  While the existence of pain and swelling of joints would be within the knowledge of a lay person whether this represented gout would not.  See Jandreau at 1377; Kahana at 438.  Therefore, the medical examiner's findings in 1983 are more probative of the existence of gout at that time and thus indicate gout had not manifested within two years following service let alone one year.   

The Board recognizes that the elements of in-service incurrence or aggravation and nexus may also be presumed based on continuity of symptomatology, which may be demonstrated through competent and credible lay evidence.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337-1338.  However, as just discussed, a medical examination for disability performed approximately two years after service, in 1983, revealed no gout or other disorder of the musculo-skeletal system.  In light of this medical finding, it is apparent that any joint pain or swelling experienced by the Veteran prior to 1983 was not a symptom of gout.  As such, the Veteran and his spouse's testimony do not serve to establish service connection based on continuity of symptomatology. 

Therefore, there is no evidence that gout was demonstrated within one year of discharge from active duty.  As such, the presumption of service connection does not apply and this claimed disability may not be directly or presumed to have been incurred during service.  See Walker at 1338-40 (holding that continuity of symptomatology is a tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Accordingly, the Board finds that, while the Veteran has met the initial element for service connection based upon his current diagnosis of gout, he has not satisfied the remaining requirements on either a direct or presumptive basis.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for gout, and there is no doubt to be otherwise resolved.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The appeal is denied.  

4. Lung Disability

i. Summary of Facts

A review of the Veteran's available service treatment records shows the Veteran was seen several times throughout service for coughing, wheezing, and chest tightness.  An impression of asthmatic bronchitis was rendered in March 1971.  Additionally, there are assessments of upper respiratory infections in November 1978 and August 1980.    

Post-service, in February 1983 the Veteran presented for emergency care with what would be diagnosed as an upper respiratory infection.  

A VA medical examination for disability evaluation was completed in September 1983, approximately two years after active service.  A two to three year history of chest pain was reported.  Chest examination was normal; however, a diagnosis of left lung hilar region mass was rendered.

October 1983 treatment notes, including record of a bronchoscopy, also show a provisional diagnosis of left lung hilar region mass.  Chest x-rays from 1979, during active service, were reviewed and it was noted that the mass was present at that time.  These notes report a 10 year history of asbestos exposure and mild bronchitis less than 10 years.  

Records from 2006 through 2012 with Dr. Antonio-Miranda include impressions of chronic obstructive pulmonary disease (COPD) and history of lung nodule likely benign.  Some impressions also note that the lung mass existed at least since 1979.  

A December 2008 letter from a Mr. J.P.B. and Mrs. M.J.B. suggests the Veteran's "[l]ung Condition w/severe chronic diagnosis of apnea in addition to years of exposure to asbestos in the USN" is related to service.  However, the letter goes on to discuss symptomatology and does not provide a supporting rational for the conclusion the condition is service related.  Mrs. M.J.B. is identified as a nurse.  She did not sign the letter.  

In his January 2010 Notice of Disagreement and March 2010 VA Form 9, the Veteran suggests his lung condition is due to service, including in-service asbestos exposure.  In April 2011 and September 2012 statements the Veteran indicates he was exposed to asbestos while aboard multiple U.S. Navy vessels, including participating in "rip-outs and repairs of asbestos."

An August 2011 letter from Dr. Antonio-Miranda indicates the Veteran is being followed for COPD with the most recent pulmonary function test having shown Moderately Severe Obstructive Airway Disease.  This was being treated with long acting bronchodilators.  

Records show that in December 2012 the Veteran's was hospitalized for two days for an admission diagnosis of obstructive chronic bronchitis and a discharge diagnosis of COPD exacerbation.

The Veteran was provided an initial VA examination for respiratory conditions in May 2013.  Following a review of the claims file and an in-person examination of the Veteran, the examiner diagnosed COPD and a solitary nodule left upper lobe, unknown etiology.  The examiner found no objective evidence of asthma, confirmed by pulmonary function test, and no restrictive disease like asbestosis, supported by chest x-ray.  The examiner opined that the Veteran's COPD is not caused by or a result of service.  In support of this it was noted that there is no objective evidence on COPD onset in military service.  

In April 2015, the Veteran and his spouse testified to the Board that the Veteran worked on decommissioning at least two U.S. Navy vessels during service and suggest it was during this work that he was exposed to asbestos.  The Veteran also reported having bronchitis during service.  He indicated that many of the respiratory symptoms he now experiences started eight to ten year before the end of his active duty service.  He went on to indicate that he was presently being treated for COPD and asthma.  See Board Hearing Tr. at 34-43.  

As currently drafted, the May 2013 VA examiner's opinion provides no rationale as to why a lung disability related to service could not develop several years after service.  As a result, the Board remanded for an additional examination, which was provided in October 2016.  Following a review of the claims file and an in-person examination of the Veteran, the examiner diagnosed COPD and a left lung nodule, first diagnosed in 1979 per 1983 review of old chest x-rays.  The examiner opined COPD is not caused by asbestos exposure.  In support of this, the examiner noted that COPD is not a pulmonary disorder associated with asbestos exposure.  Furthermore, "[t]he objective evidence finds the absence of the diagnosis of Asbestosis.  There are no pleural plaques or interstitial findings on imaging.  Absence of these imaging findings indicates there is no asbestosis despite the restrictive defect found on VA PFTs in 2013."  Also, the examiner made note of the fact that COPD was not diagnosed until 2006.  The examiner additional observed that while the STR do show treatment for acute bronchitis with wheezing and chest tightness, these things are typical of acute bronchitis and do not indicate a diagnosis of asthma or other chronic condition in service.   

In a December 2016 statement the Veteran reports that to the best of his recollection in 1972 he served aborad the U.S.S. Hancock for about three years.  At that time the Veteran says asbestos was removed and replace on the ship.  During this time period the Veteran sought medical attention due to having difficulty with breathing and tightness of the chest.  He was treated with over the counter cough medication.  Wheezing and difficulty breathing continued until retirement in October 1981.  The symptoms never resolved and progressively became worse.  The Veteran visited Naval Air Station Jacksonville Hospital in June 1983 due to cough, shortness of breath, tightness in chest, and difficulty breathing.  He remembers being prescribed an inhaler at that time.  This caused symptoms to get better but did not resolve the problems thus resulting in more medical visits.  

ii. Application of Law to the Facts

Initially, the Board will address the issue of diagnosis as the Veteran's respiratory conditions have been variously described by different parties in the record.  At times the Veteran has indicated that he has asthma and/or asbestosis, however, diagnosing such complex respiratory disorders is a matter beyond the competence of lay persons.  See Jandreau at 1377; Kahana at 438.  A review of the medical evidence indicates the current diagnoses for the Veteran's respiratory disorders are COPD and a left lung mass.  Neither the May 2013 nor the October 2016 VA examiners diagnosed asthma or asbestosis, instead diagnosing COPD.  A review of the other medical records does not reveal evidence that would lead the Board to conclude that these examiners' conclusions are inaccurate.  There is some suggestion, such as in the December 2012 hospitalization record, that a diagnosis of obstructive chronic bronchitis is warranted, therefore, this will also be treated as a current diagnosis.  

The Veteran was seen numerous times for various respiratory problems during service and post-service records indicate that a left lung mass was present during service as early as 1979.  Therefore, the remaining issue is whether there is a nexus between the current diagnoses and those in-service events.  

Nothing in the record suggests that the Veteran's current left lung mass is not the one diagnosed shortly after service in 1983.  Furthermore, the 1983 medical records indicate that a review of in-service x-rays from 1979 show the same mass.  As such, it appears at least as like as not that this lung mass first manifested in service and service connection is warranted.  Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left lung mass is related to active service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to COPD and chronic bronchitis, the evidence of record weighs against a finding that they are related to active duty service.  The October 2016 VA examiner determined the Veteran's COPD is not related to service because COPD is not a pulmonary disorder associated with asbestos exposure.  In further support of the opinion, the examiner noted that COPD was not diagnosed until 2006.  Additionally, the examiner determined that the in-service complaints of wheezing and chest tightness indicated acute bronchitis and, therefore, does not represent in-service development of a chronic condition, such as chronic bronchitis.  

The May 2013 VA examiner reached a similar conclusion but on this subject the examiner's opinion has little probative value as the examiner did not provide adequate support for this conclusion.  

To the extent that the Veteran and his spouse have asserted their personal belief that his respiratory condition is related to service, this provides no basis for allowing the claim.  Although some medical principles are within the knowledge of lay persons, the Board finds the etiology of complex conditions such as COPD and bronchitis is a matter beyond the competence of lay persons, including this adjudicator.  See Jandreau at 1377; Kahana at 438.  Hence, the Veteran and his spouse's lay belief have no probative value on the facts of this case.

Furthermore, to the extent Mr. J.P.B. has expressed his opinion that the Veteran's lung condition is related to service, he is a lay person and, as discussed, such a determination is beyond the competence of lay persons.  Id.

Still, Mrs. M.J.B. has expressed the same opinion and she is identified as a nurse in the December 2008 letter, therefore, her opinion is more than just that of a lay person.  It does not appear Mrs. M.J.B. signed the letter; however, the Board will afford the Veteran the benefit of the doubt that the letter represents her opinion on the etiology of the Veteran's condition.  Nevertheless, her opinion provides no basis for her determination that any lung condition is related to service.  

As such, the Board finds the opinion of the October 2016 VA examiner should be afforded more weight than the opinions of Mrs. M.J.B and the May 2013 VA examiner and, therefore, the weight of the evidence is against a finding that service-connection is warranted for COPD or chronic bronchitis.

Furthermore, as the October 2016 VA examiner observed that the Veteran's diagnosis was not the type of condition associated with asbestos exposure, the Board finds it unnecessary, for the purposes of this adjudication, to make a finding as to whether the Veteran was exposed to asbestos in-service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for lung disability, besides a lung mass, and there is no doubt to be otherwise resolved.  The appeal is denied.





5. A Note on Herbicide

In his March 2010 VA Form 9, the Veteran suggested that multiple conditions, including diverticulosis, gout, and a lung disability, were due to, among other things, in-service exposure to herbicide, namely Agent Orange.  

For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. §  3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. §  3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).

In this case, military personnel records indicate the Veteran served on vessels that were in the waters off the coast of Vietnam during this time period.  However, the record is against a finding that the Veteran's service involved duty or visitation within the land boarders of Vietnam.  An April 2011 Department of Veterans Affairs Request for Information indicates the Veteran served on the Kitty Hawk, Valley Forge, Yorktown, and Bennington all of which were in the official waters of the Republic of Vietnam at some point during the Veterans service, but this does not prove in-country service.  It is only in an August 2008 statement that the Veteran suggests he was "assigned in-country in Vietnam," but he does not indicate when, where, or why he would have been within the land boarders of Vietnam as a member of the U.S. Navy and the record does not otherwise support this suggestion.  In light of this, the Board finds the Veteran was not exposed to herbicides in service on either a presumptive or actual basis.  As such, it is unnecessary to address whether there is a nexus between any of the conditions the Veteran is presently trying to establish entitlement to service connection for and herbicide exposure.


ORDER

Entitlement to a 30 percent rating, but no greater, for hemorrhoids is granted.

Entitlement to service connection for diverticulosis is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for a left lung mass is granted.

Entitlement to service connection for a lung disability, besides a left lung mass, to include as due to in-service asbestos exposure, is denied.  




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


